Exhibit 10.8(g)

 



 

LIST OF CERTAIN BENEFITS AVAILABLE     TO CERTAIN EXECUTIVE OFFICERS  

 

(As in effect December 31, 2018)

 

The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of FHN.

 

1)If the Board has authorized a stock repurchase program, an executive may
request the repurchase of shares of FHN at the day’s volume-weighted average
price with no payment of any fees or commissions if the repurchase of the shares
is otherwise permissible under the authorized program.    2)FHN’s regular
disability insurance program is available to employees generally. Employees
above a certain grade level, including executive officers, are offered an
additional benefit. Executive officers who choose the additional coverage pay
the premiums with after-tax dollars.    3)FHN makes available or pays for tax
preparation, tax consulting, estate planning, and financial counseling services
for executive officers. If a preferred provider is used, FHN will pay the annual
counseling fee (approximately $16,000 for 2018) per person as well as general
engagement fees and expenses which are not applied on a per person basis. If an
executive chooses to use another provider, FHN will reimburse actual costs up to
the following limits: $15,000 per year for the CEO; and $5,000 per year for
other executives.    4)On occasion spouses of certain employees, including
executive officers, are asked by FHN, for business reasons, to accompany the
employee on a business trip or function. In those cases FHN may pay the travel,
accommodation, and other expenses of the spouse incidental to the trip or
function, some or all of which can result in taxable income for the employee. On
occasion FHN may provide or pay for a memento, gift, or other gratuity that the
employee or spouse receives in connection with the business trip or function.   
5)FHN provides a relocation benefit to a wide range of employees, including
executive officers, under varying circumstances and subject to certain
constraints. The benefit may be in the form of an allowance or a reimbursement
of actual expenses, and includes a tax gross up feature.    6)FHN requires the
Chief Executive Officer to participate in an executive health program selected
by FHN. The program provides substantially enhanced ongoing health screening and
related services. FHN pays the expenses associated with attendance, including
program fees and incidental expenses such as lodging, meals, and air travel. The
program primarily performs screening and diagnostic functions. Accordingly, any
treatments that might be recommended as a result of the program generally would
be paid in the ordinary course through the health insurance plan selected by the
Officer under FHN’s broad-based employee health benefit program.

 